Citation Nr: 0530524	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  97-07 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of non-
service-connected pension benefits in the calculated amount 
of $16,447.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The appellant served on active duty from June 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which denied a claim for 
waiver of recovery of an overpayment of VA improved pension 
benefits in the calculated amount of $16,447.00.  The 
appellant was afforded a personal hearing before the 
undersigned in October 1998.  A transcript is associated with 
the claims file.

The Board issued a decision in January 1999 denied waiver of 
recovery of the overpayment.  In April 1999, the appellant 
was notified of the denial of a motion to reconsider the 
January 1999 Board decision.  Thereafter, the appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2001, Court 
vacated the January 1999 Board decision and remanded the case 
for readjudication pursuant to the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The Board remanded the matter in June 2002 
and March 2003 for additional development. 

In July 2003, the Board rendered a partial decision on the 
issue on appeal.  The Board held the overpayment of VA non-
service-connected pension benefits in the calculated amount 
of $16,447.00 was not due to error solely on the part of the 
VA and was properly created.  The question of whether the 
appellant was entitled to waiver of overpayment of the debt 
was remanded to the RO for the purpose of obtaining 
additional financial information.  The matter was returned to 
the Board in July 2005 for final appellate consideration.




FINDINGS OF FACT

1.  The appellant was at fault in the creation of the 
overpayment of nonservice-connected pension benefits because 
he did not promptly report the change in his income to VA.  

2.  VA was not at fault in the creation of the overpayment of 
nonservice-connected pension benefits.  Recovery of the 
overpayment would not be against equity and good conscience.  

3.  The failure on the part of the Government to insist upon 
its right to repayment of the assessed overpayment would 
result in unjust enrichment to the appellant, inasmuch as he 
accepted benefits to which he was not entitled, based on his 
income.  

4.  The appellant's income, with consideration of the cost of 
life's basic necessities, is sufficient to permit repayment 
of the overpayment indebtedness without resulting in 
excessive financial difficulty, and collection of that 
indebtedness would not defeat the purpose of the benefit 
program, or otherwise be inequitable. 


CONCLUSION OF LAW

Recovery of overpayment of VA pension benefits in the 
calculated amount of $16,447.00 is not against equity and 
good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Board notes that on November 9, 2000, the President 
approved the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004), which made several amendments to the 
law governing certain VA claims, to include redefining VA's 
duty-to-assist and notification obligations.  However, as 
previously noted in the July 2003 Board decision, these 
changes are not applicable to claims such as the one decided 
herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  
The Court in Barger held that the VCAA, with its expanded 
duties, is not applicable to cases involving waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found Title 38, United States 
Code, Chapter 51 (i.e. the laws changed by VCAA).

Waiver of Overpayment

The Board considered the question of the validity of the 
indebtedness at issue in its July 2003 decision.  The Board 
found that the appellant had failed to notify the RO that he 
had been employed for a period between 1994 and 1995, while 
he was still receiving non-service-connected disability 
pension benefits, and that, in light of these circumstances, 
he was overpaid non-service-connected pension benefits in the 
calculated amount of $16,447.00.  The Board concluded that 
the calculated amount of $16,447.00 was not due to error 
solely on the part of VA, and that the debt was properly 
created.

Also of note is that the RO considered the facts in this 
case, and concluded that the appellant had not demonstrated 
fraud, misrepresentation or bad faith in the creation of the 
overpayment.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a) 
(2004).  The Board agrees with the RO's determination in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Waiver is not precluded pursuant to 38 U.S.C.A. § 5302(c) due 
to fraud, misrepresentation, or bad faith.

Any indebtedness of a veteran can be waived only when there 
is no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver; and collection of such indebtedness 
would be against equity and good conscience.  38 C.F.R. § 
1.963(a).

The standard "Equity and Good Conscience," will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the U. S. Government's rights.  The decision 
reached should not be unduly favorable or adverse to either 
side.  The phrase equity and good conscience means arriving 
at a fair decision between the obligor and the U. S. 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all inclusive:

(1) Fault of debtor. Where actions of the 
debtor contribute to the creation of the 
debt.

(2) Balancing of faults. Weighing the 
fault of the debtor against the VA's 
fault.

(3) Undue hardship. Whether collection 
would deprive the debtor or his family of 
basic necessities.

(4) Defeat the purpose. Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5) Unjust enrichment. Failure to make 
restitution would result in an unfair 
gain to the debtor.

(6) Changing position to one's detriment. 
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(a).

As noted above, it has been previously determined that some 
degree of fault for the creation of the current indebtedness 
rests with the appellant.  The appellant was provided notice 
by the RO in April 1995 that he was being awarded non-
service-connected disability pension benefits, effective from 
March 1, 1994, and that it was his responsibility to notify 
VA of any changes in his income.  The record shows, however, 
that the veteran worked in California at various times in 
1994 and 1995.  The appellant contended that he never 
received the April 1995 letter sent to his North Carolina 
mailing address because he was residing in California at that 
time.  The Board concluded in its July 2003 decision that the 
appellant was responsible for informing the RO of his change 
of address, and that the overpayment was therefore due to the 
appellant's error.  

Next, the Board finds that recovery of the overpayment would 
not defeat the intended purpose of the benefits.  The veteran 
was paid non-service-connected disability pension benefits 
based on the fact that he was reportedly unemployed and had a 
household income that was below the maximum pension rate.  
Recovering such benefits paid would not defeat the purpose of 
those benefits.  The maximum annual rate of VA improved 
pension benefits for a veteran with one dependent is 
$12,959.00, effective from December 1, 2003.  See VA Manual 
M21-1, Part 1, Appendix B.  According to his September 2004 
Financial Status Report (FSR), the appellant is in receipt of 
an annual household income of $23,224.80, an income that 
significantly exceeds the maximum pension rate.  Similarly, 
failure to recoup those benefits would result in unfair gain 
for the appellant.  Finally, the appellant has not alleged 
that he relied on those benefits with relinquishment of a 
valuable right or incurrence of a legal obligation.  38 
C.F.R. § 1.965.

As to whether recovery of the overpayment would cause undue 
hardship, the Board finds that it would not.  The appellant's 
September 2004 FSR shows that the appellant's total average 
monthly income was $1,336.00, and that his wife had an 
average monthly income of $599.40.  His total household 
income was therefore $1,935.40.  He reported that his total 
average monthly expenses were $2,178.25.  This left a 
negative balance of $842.25.  However, upon a review of the 
appellant's FSR, the Board finds that the appellant can pay 
his indebtedness without suffering the loss of necessities of 
life, i.e., basic food, clothing, and shelter.  The appellant 
reported a rent or mortgage payment of $500.00 per month, 
food expenditures of $300.00 per month, utilities and heat 
payments of $360.00 per month, and medical expenses of 
$250.00.  These expenses would constitute basic necessities 
and would only amount to $1,410.00.  However, the remaining 
expenses, to include car and travel costs and repaying other 
creditors, do not constitute basic necessities.  The 
appellant's debts to the government must be given the same 
consideration as other debts.  Indeed, the appellant 
indicated in his FSR that he had recently negotiated the 
repayment of his other debts with his creditors.  Those debts 
could obviously be re-negotiated in order to include the 
appellant's debt to the government.  Therefore, the Board 
finds that the repayment of the appellant's VA indebtedness 
would not cause him an undue financial hardship by depriving 
him of basic necessities.

Finally, the Board finds that the veteran would be unjustly 
enriched if awarded a waiver, in that he received VA pension 
benefits at a time he was receiving income that precluded his 
entitlement.  In the instant case, based on the above 
analysis, the principles of equity and good conscience are 
against granting waiver of recovery of the appellant's VA 
indebtedness in the amount of $16,447.00.  The benefit sought 
on appeal is denied.


ORDER

Waiver of recovery of an overpayment of non-service-connected 
pension benefits in the calculated amount of $16,447.00 is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


